HORTON, Chief Judge.
This' appeal is from a summary judgment entered adverse to the appellant. The facts in this case are similar, if not identical, to those in the case of Emile v. First National Bank of Miami, Fla.App.1961, 126 So.2d 305. It should be noted that the decision by this court in the former case was not available to the trial judge at the time of the entry of the summary judgment in the case at bar. Likewise, it should be observed that counsel fer the appellee, with commendable candor, conceded at oral argument before this court that the principles of law involved in the prior case appeared to be controlling in the instant case.
We have reviewed the record, as well as our prior decision, and conclude that this case is. controlled by the . principles announced in Emile v. First National Bank of Miami, supra. Accordingly, the summary judgment appealed should be and it is hereby reversed.
Reversed.
PEARSON and CARROLL, CHAS., JJ-, concur.